Citation Nr: 1630766	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-26 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for an acquired psychiatric disability, to include adjustment disorder and posttraumatic stress disorder (PTSD), prior to May 18, 2009.

2.  Entitlement to a rating in excess of 10 percent disabling for an acquired psychiatric disability from May 18, 2009 to April 17, 2013.

3.  Entitlement to a rating in excess of 30 percent disabling for an acquired psychiatric disability from April 17, 2013.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to September 2003. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded the issues on appeal in December 2012 and August 2014.  The requested development has been accomplished for the issues considered on their merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board notes that upon the most recent review of the record, the evidence associated with the Veteran's claims file adequately addresses and thus substantially complies with the August 2014 Remand directives which sought clarification of the Veteran's current psychiatric disabilities.  See November 2014 VA examination ("The Adjustment Disorder with Anxious Mood is the same condition as the PTSD, just with a new name...these are not based on discernable symptoms.  The adjustment disorder evolved into PTSD").  

In a June 2013 rating decision, following a VA examination in which the Veteran was diagnosed with PTSD, the RO increased the Veteran's disability rating for "chronic adjustment disorder with anxious mood; posttraumatic stress disorder" from 10 percent to 30 percent.  At the time of the Board's December 2012 remand, there was a distinct claim for service connection for PTSD.  The RO's grant of an increased 30 percent rating for chronic adjustment disorder/PTSD, in effect, granted service connection for PTSD but combined it for rating purposes with the previously service-connected chronic adjustment disorder.  The representative, apparently contends that there should have been a separate and distinct grant of service connection for PTSD, and submitted a notice of disagreement, noting that no SOC for PTSD had been issued.  However, as noted in the August 2014 remand decision, the Board finds that service connection for PTSD has been granted by the RO and that the issue of service connection for PTSD as a separate disability is not on appeal.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, and in light of the fact that the Veteran's symptoms could be attributed to either PTSD or adjustment disorder, the Board has merged the issues as stated on the title page.  

This decision bifurcates the issue of entitlement to an increased disability rating for an acquired psychiatric disability into three separate issues: (1) an initial increased evaluation prior to May 18, 2009, (2) an increased evaluation from May 18, 2009 to April 17, 2003, and (3) an increased evaluation after April 17, 2013.  Such bifurcation of the issue permits a grant of an increased rating prior to April 17, 2013 for which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether the Veteran is entitled to an increased disability rating for the period after April 17, 2013.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  Therefore, the issue of entitlement to a rating in excess of 30 percent disabling for an acquired psychiatric disability following April 17, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving all doubt in her favor, for the entire period prior to April 17, 2013, the Veteran's acquired psychiatric disability was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as flattened affect, depressed mood, anxiety, chronic sleep impairment with nightmares, and flashbacks.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no more, for an acquired psychiatric disorder, prior to April 17, 2013, have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for her acquired psychiatric disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issues has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to her service treatment records and post-service medical records, and a review of the Veteran's electronic claims file, the Veteran was provided with VA medical examinations in November 2008 and April 2013, and VA medical opinions in May 2013 and November 2014.  The VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination for an initial increase for her service-connected disability.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating Claims

The Veteran seeks an increased rating for her acquired psychiatric disability.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, DC 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders.  

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events). Id.  

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

The next higher rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.


Entitlement to an Initial Compensable Rating for an Acquired Psychiatric Disability, Prior to May 18, 2009, and Entitlement to a Rating in Excess of 10 Percent Disabling, Prior to April 17, 2013.

Service connection for an acquired psychiatric disability, was established by a December 2008 rating decision, at which time a noncompensable rating was assigned, effective from May 30, 2008.  In a June 2010 rating decision, the Veteran's rating was increased to 10 percent, effective from May 18, 2009.  In a June 2013 rating decision, the Veteran's rating was increased to 30 percent, effective from April 17, 2013.  The Veteran is requesting an increased rating for the entire appeal period.

Based on the evidence of record, a 30 percent disability rating, but no more, is warranted for the entire period on appeal, from May 30, 2008 through to April 17, 2013.  Specifically, the Veteran was afforded a VA psychiatric examination in November 2008 wherein the Veteran reported feeling "anxious when she and her boyfriend argue" and "some difficulty in some of the physical relationship areas." The VA examiner identified the Veteran's post-service counseling in 2005 stemming from an assault charge where the Veteran slapped her boyfriend after being pushed.  During her mental status examination, the Veteran reported her mood as "anxious, excited, irritated, angry, but optimistic," and indicated that she suffered from sleep impairment due to "having crazy dreams and nightmares."  There was no evidence of suicidal ideation, delusions, or hallucinations.  The Veteran was assessed with adjustment disorder with anxious mood and assigned a GAF of 75.  

A December 2009 VAMC mental health treatment note reflects that the Veteran underwent a mental status examination that revealed restricted affect and a depressed and anxious mood.  See December 2009 VAMC Psychiatrist note.  The Veteran reported improved irritability and amotivation, but that her symptoms are "still interfering with ability to complete tasks at work," and that she was experiencing "significant flashbacks" that cause her to become "panicked, fearful" and to avoid certain activities.  The examiner provided a diagnosis of "PTSD probable, depression NOS" and assigned a GAF score of 55.   

VAMC mental health treatment notes dated between January 2010 and November 2012 reflect the aforementioned symptomatology on a consistent basis, including reports of missed work, problems with intimacy, flashbacks, nightmares, depression, anxiety, and mental status examination findings of depressed/anxious mood, constricted affect, GAF scores ranging between 55 and 65, and counseling with medicinal treatment.  See i.e. January 2010 VAMC Mental Health consult; November 2010 VAMC Mental Health note ("reports worsening mood, loss of interest, hypersomnia, moodiness anxiety"); November 2012 VAMC Mental Health note ("feels low mood, no interest or motivation...prominent irritability.")

The Veteran was afforded a VA examination in April 2013 for her psychiatric condition and an addendum opinion in May 2013 clarifying her variously diagnosed psychiatric disorders.  Mental health status evaluation revealed a diagnosis of PTSD with "severity...characterized as mild."  See April 2013 VA examination.  

Given this evidence, the Board determines that the Veteran's psychiatric symptoms more nearly approximate the symptoms listed for a 30 percent rating.  Specifically, her psychiatric disability was primarily manifested by chronic sleep impairment due to nightmares, depressed mood, anxiety, flashbacks, and irritability.  As the frequency, duration and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with occasional decrease in work efficiency for the period prior to April 17, 2013, a 30 percent evaluation, but no more, is warranted.  38 C.F.R. § 4.130, DC 9411 (2015).


ORDER

An initial disability rating of 30 percent, but no more, for an acquired psychiatric disability, to include PTSD and adjustment disorder, prior to April 17, 2013, is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's remaining claim.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


Increased Rating since April 17, 2013

The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  

In the present case, the Board finds that the evidence is currently insufficient for the Board to determine the appropriate disability rating of the Veteran's post 2013 VA examination.  In this regard, the record reflects that the April 2013 VA examination is the most recent mental health status evaluation associated with the record.  The Board notes that while a November 2014 VA mental health addendum opinion has been associated with the record, as noted in the introduction this opinion merely addressed the clarification of the Veteran's psychiatric diagnoses and did not provide any insight as to the current severity of the Veteran's mental health disability.  See November 2014 VA examination.  Thus, the evidence of record is not an accurate assessment of the Veteran's current mental health status and current treatment records should be procured to ensure that all available relevant evidence has been associated with the claims file.

Furthermore, since the August 2014 Remand, the RO has attempted to afford the Veteran an in-person VA examination to assess the current severity of her disabilities.  See December 2015 Supplemental Statement of the Case (SSOC) ("We received notice that you did not attend your VA examination scheduled for September 22, 2014.  We noted that your address...changed...and re-scheduled your exam...We received notice that you did not attend your VA examination scheduled for November 20, 2015.")  However, the Board notes that it is unclear from the record that the Veteran received notice of the scheduled examinations.  As identified in the December 2015 SSOC, the Veteran's address has changed over the course of this appeal, thus increasing the likelihood of confusion of correctly directed correspondence.  While the December 2015 SSOC indicates that the September 2014 notification letter was sent to an improper address and that a November 2015 notification letter amended this oversight, neither notification letter is currently associated with the record.

Under the circumstances outlined above, and in the interests of due process, the Board finds that, on remand, appropriate action, to include assistance from the Veteran's attorney, should be undertaken to clarify the Veteran's current address.  Additionally, the Veteran should be given additional opportunity to report for a VA examination to obtain clinical findings and other medical information needed to resolve the claim for an increased rating for her service-connected acquired psychiatric disability, following April 17, 2013. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of the claim.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In light of the foregoing, the Veteran should be afforded a new VA examination to determine the current nature and severity of her acquired psychiatric disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate action to verify the Veteran's current address, to include assistance from the Veteran's attorney.  All such efforts and/or responses received should be associated with the claims file.  

Any and all notification letters from VA medical facilities regarding the Veteran's September 2014, November 2015, and upcoming VA mental health examinations, should be associated with the record.

2.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from April 2013 to the present.  The Veteran should also be given the opportunity to identify and/or submit any additional private treatment records pertinent to her claim.

3.  Afford the Veteran a VA examination to determine the current severity of her acquired psychiatric disability.  The examiner should identify and completely describe all current symptomatology, particularly in light of Diagnostic Code 9411.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

4.  After all of the above actions have been completed, readjudicate all the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


